IN THE COURT OF APPEALS

                                                                                           OF MARYLAND


                                                                                   Misc. Nos. 21, 24, 25, 26 and 27

                                                                                        September Term, 2021



                                                                                        IN THE MATTER OF

                                                                                         2022 LEGISLATIVE

                                                                                   DISTRICTING OF THE STATE




                                                                                   Getty, C.J.
                                                                                   Watts
                                                                                   Hotten
                                                                                   Booth
                                                                                   Biran
                                                                                   Gould
                                                                                   McDonald, Robert N.
                                                                                     (Senior Judge, Specially Assigned),

                                                                                                           JJ.



                                                                                         ORDER


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   Filed: April 13, 2022
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2022-04-13
                      17:19-04:00


Suzanne C. Johnson, Clerk
IN THE MATTER OF                                          *      IN THE

2022 LEGISLATIVE                                          *      COURT OF APPEALS

DISTRICTING OF THE STATE                                  *      OF MARYLAND

                                                          *      MISC. NOS.

                                                          *      21, 24, 25, 26, 27

                                                          *      SEPTEMBER TERM, 2021

                                         ORDER

       WHEREAS, pursuant to the provisions of Article III, § 5 of the Constitution of

Maryland, on January 27, 2022, the General Assembly of Maryland enacted Senate Joint

Resolution 2, which constitutes the Legislative Redistricting Plan of 2022, and

       WHEREAS, the Attorney General of Maryland having filed a motion to

promulgate procedures to govern any petitions brought under Article III, § 5 of the

Constitution of Maryland, and

       WHEREAS, petitions challenging the validity of the Plan having been filed and an

evidentiary hearing having been held before a Special Magistrate appointed by this Court,

and

       WHEREAS, on April 4, 2022, the Special Magistrate filed a report recommending

that the petitions filed in the cases be denied, and on April 8, 2022, exceptions to the report

were filed in this Court, and

       WHEREAS, a hearing on the petitions and exceptions to the report of the Special

Magistrate having been held before this Court on April 13, 2022, and
        WHEREAS, the Court having determined that the Plan enacted into law on January

27, 2022 is consistent with the requirements of the Constitution of the United States and

the Constitution of Maryland,

        For reasons to be stated later in an opinion to be filed, it is this 13th day of April,

2022,

        ORDERED, by the Court of Appeals of Maryland, a majority concurring as to the

decision in In the Matter of Legislative Districting of the State, Misc. Nos. 25 and 27,

September Term, 2021, that the exceptions filed by Petitioners in In the Matter of

Legislative Districting of the State, Misc. Nos. 25, 26 and 27, September Term, 2021, are

overruled in each case and that the relief sought in the petitions is denied; and it is further

        ORDERED, that the relief sought in the petition filed in In the Matter of Legislative

Districting of the State, Misc. No. 24, September Term, 2021, with no exceptions having

been filed, is denied; and it is further

        ORDERED, that the Legislative Redistricting Plan of 2022 enacted as Senate Joint

Resolution 2 on January 27, 2022 shall be used for all purposes in acting upon or

implementing the State of Maryland’s legislative redistricting plan; and it is further

        ORDERED, that

        (1) The 2022 Primary for Gubernatorial Elections, shall remain scheduled for
        July 19, 2022.

        (2) The following election deadlines for the 2022 Primary for the
        Gubernatorial Elections shall remain as set forth in this Court’s Order of
        March 15, 2022:

               (a) The deadline for filing certificates of candidacy, established
               pursuant to Maryland Code, (1957, 2017 Repl. Vol., 2021 Supp.),
              Election Law Article (“EL”) § 5-303 is Friday, April 15, 2022 at 9:00
              p.m.;

              (b) The deadline for candidates to withdraw a certificate of candidacy,
              established pursuant to EL § 5-502(a) is Monday, April 18, 2022;

              (c) The deadline to fill a vacancy in candidacy for a primary election,
              established pursuant to EL § 5-901 is Wednesday, April 20, 2022;

              (d) Pursuant to EL § 9-207, the Maryland State Board of Elections is
              authorized to adjust any deadlines related to certifying, displaying,
              and printing ballots, including the setting of a new deadline to
              challenge a candidate’s residency; and it is further

       ORDERED, that, pursuant to Article III, § 9 of the Maryland Constitution, a

candidate for senator or delegate must reside in the district that the candidate seeks to

represent for at least six months preceding the date of the statewide general election. For

the 2022 statewide general election, a candidate must take up residence in a new district by

May 8, 2022. The requirement that a candidate be a citizen of the State of Maryland, as

set forth in Article III, § 9 of the Maryland Constitution, is unaffected by this Order; and it

is further

       ORDERED, that, in accordance with § 7 of Article XV of the Constitution of

Maryland and EL § 8-301(a), a statewide general election will be held on November 8,

2022; and it is further

       ORDERED, that the mandate is to issue forthwith.


                                                   /s/ Joseph M. Getty
                                                   Joseph M. Getty
                                                   Chief Judge
                                                   Court of Appeals of Maryland
Filed: April 13, 2022


/s/ Suzanne C. Johnson
Suzanne C. Johnson
Clerk
Court of Appeals of Maryland